--------------------------------------------------------------------------------

Exhibit No. 10.1
 
AGREEMENT BY AND BETWEEN
Trustco Bank
Glenville, New York
and
The Comptroller of the Currency


Trustco Bank, Glenville, New York (“Bank”) and the Comptroller of the Currency
of the United States of America (“Comptroller” or “OCC”) wish to protect the
interests of the depositors, other customers, and shareholders of the Bank, and,
toward that end, wish the Bank to operate safely and soundly and in accordance
with all applicable laws, rules and regulations.


The Comptroller has found unsafe or unsound banking practices, including those
relating to compliance, governance, internal controls, audit, strategic and
capital planning, and independent loan review and violations of consumer laws
and regulations at the Bank.


In consideration of the above premises, it is agreed, between the Bank, by and
through its duly elected and acting Board of Directors (“Board”), and the
Comptroller, through his authorized representative, that the Bank shall operate
at all times in compliance with the articles of this Agreement.


ARTICLE I


JURISDICTION


(1)           This Agreement shall be construed to be a “written agreement
entered into with the agency” within the meaning of 12 U.S.C. § 1818(b)(1).


(2)           This Agreement shall be construed to be a “written agreement
between such depository institution and such agency” within the meaning of 12
U.S.C. § 1818(e)(1) and 12 U.S.C. § 1818(i)(2).
 

--------------------------------------------------------------------------------



(3)           This Agreement shall be construed to be a “formal written
agreement” within the meaning of 12 C.F.R. § 5.51(c)(7)(ii). See 12 U.S.C. §
1831i.


(4)           This Agreement shall be construed to be a “written agreement”
within the meaning of 12 U.S.C. § 1818(u)(1)(A).


ARTICLE II


COMPLIANCE COMMITTEE


(1)           Within thirty (30) days of the date of this Agreement, the Board
shall appoint a Compliance Committee of at least three (3) directors, of which
at least two (2) shall not be employees, former employees, or controlling
shareholders of the Bank or any of its affiliates (as the term “affiliate” is
defined in 12 U.S.C. § 371c(b)(1)), or a family member of any such person. Upon
appointment, the names of the members of the Compliance Committee and, in the
event of a change of the membership, the name of any new member shall be
immediately submitted in writing to the Assistant Deputy Comptroller. The
Compliance Committee shall be responsible for monitoring and coordinating the
Bank's adherence to the provisions of this Agreement.


(2)           The Compliance Committee shall meet at least monthly.


(3)           Within thirty (30) days of the date of this Agreement and
thereafter within thirty (30) days of the end of each calendar quarter, or
within such other time period as required by the Assistant Deputy Comptroller in
writing, the Compliance Committee shall submit a written progress report to the
Board setting forth in detail:



(a) a description of the actions needed to achieve full compliance with each
Article of this Agreement, identification of Bank personnel responsible for
implementing the corrective actions, and the timeframes for completing the
corrective actions;

 
2

--------------------------------------------------------------------------------




(b) actions taken to comply with each Article of this Agreement; and




(c) the results and status of those actions.



(4)           The Board shall forward a copy of the Compliance Committee's
report, with any additional written comments by the Board, to the Assistant
Deputy Comptroller within fifteen (15) days of receiving such report.


ARTICLE III


COMPLIANCE PROGRAM


(1)           Within thirty (30) days of the date of this Agreement, the Board
shall engage the services of an independent qualified consultant, subject to the
prior written no supervisory objection of the Assistant Deputy Comptroller
pursuant to paragraph (2) of this Article, to provide a written report to the
Board that identifies, evaluates and assesses the deficiencies and weaknesses in
all aspects of the Bank’s compliance function, including the deficiencies and
weaknesses described in the most recent Report of Examination (“most recent
ROE”), and recommends specific actions to correct any deficiencies and
weaknesses. The written report shall include, but not be limited to:



(a) an assessment and identification of present and future compliance and
internal audit department management and staffing requirements in terms of both
number and expertise for the Bank’s compliance and internal audit functions;




(b) an evaluation of the qualifications and abilities of compliance and internal
audit department management, compliance department staff and internal audit
staff and a determination of whether each of these individuals possess the
experience and other qualifications required to perform present and anticipated
duties of his or her position;

 
3

--------------------------------------------------------------------------------




(c) recommendations as to whether compliance and internal audit department
management or staffing changes in the Bank’s compliance and internal audit
departments should be made, including the need for additions to or deletions
from the current compliance and internal audit department management teams;




(d) objectives for measuring the effectiveness of management responsible for the
Bank’s compliance program;




(e) an assessment of the Board’s knowledge of its compliance responsibilities
and whether the Board members are receiving adequate and timely information
regarding the Bank’s compliance function to enable them to fulfill their
fiduciary responsibilities and other responsibilities under law and
recommendations for a director compliance training program designed to
strengthen identified weaknesses; and




(f) an assessment of the sufficiency of the Bank’s compliance and internal audit
testing programs.



(2)           Prior to the engagement of any consultant or entering into any
contract with a consultant pursuant to paragraph (1) or paragraph (5) of this
Article, the Board shall submit, in writing, the name and qualifications of the
proposed consultant and the proposed terms of employment to the Assistant Deputy
Comptroller for a prior written determination of no supervisory objection. The
requirement to submit information and the provision for a prior written
determination of no supervisory objection in this Article are based on the
authority of 12 U.S.C. § 1818(b) and do not require the Comptroller or the
Assistant Deputy Comptroller to complete her review and act on any such
information or authority within ninety (90) days.
 
4

--------------------------------------------------------------------------------



(3)           Within one hundred twenty (120) days of the date of this
Agreement, the Board shall review the consultant’s report required by paragraph
(1) of this Article and shall forward to the Assistant Deputy Comptroller for
her review and prior written determination of no supervisory objection, pursuant
to paragraph (4) of this Article, a written compliance program that is designed
to correct deficiencies and weaknesses in the Bank’s compliance program as
described in the most recent ROE and as identified in the consultant’s written
report required by paragraph (1) of this Article and to ensure that the Bank
operates in compliance with all applicable laws, rules and regulations,
including consumer protection laws, rules and regulations. The Board’s
submission shall include a copy of the consultant’s report required by paragraph
(1) of this Article. The Bank’s written compliance program shall address all
corrective actions related to compliance as identified in the most recent ROE
and all deficiencies identified in the consultant’s written report required by
paragraph (1) of this Article. The Bank’s written compliance program shall
include, but not be limited to:



(a) a written description of the duties, responsibilities, and authority of the
compliance officer, of compliance staff, and of the department overall, as well
as the duties and responsibilities of senior management and the Board with
respect to the compliance function;




(b) adequate internal controls to ensure compliance with all applicable laws,
rules and regulations, including consumer protection laws, rules and
regulations;

 
5

--------------------------------------------------------------------------------




(c) the preparation of a written policies and procedures manual that covers all
applicable laws, rules and regulations, including consumer protection laws,
rules and regulations for use by appropriate Bank personnel in the performance
of their duties and responsibilities and includes a process to ensure that the
written policies and procedures manual remains current;




(d) a compliance training program that provides each position in the Bank with
initial and ongoing compliance training appropriate for that position’s
functions and responsibilities;




(e) procedures to ensure that the Board members receive adequate and timely
information regarding the Bank’s compliance function to enable them to fulfill
their fiduciary responsibilities and other responsibilities under law; and




(f) procedures for and standards for measuring the effectiveness of management
responsible for the Bank’s compliance function.



(4)           Prior to adoption by the Board, a copy of the written compliance
program and any subsequent amendments or revisions thereto shall be submitted to
the Assistant Deputy Comptroller for review and prior written determination of
no supervisory objection. The Board shall review, including for effectiveness,
and revise the compliance program at least annually and more frequently if
necessary or if required by the Assistant Deputy Comptroller in writing, to
ensure that the Bank operates in compliance with all applicable laws, rules and
regulations, including consumer protection laws, rules and regulations. At the
next Board meeting following receipt of the Assistant Deputy Comptroller’s
written determination of no supervisory objection, the Board shall adopt and the
Bank, subject to Board review and ongoing monitoring, shall implement and
thereafter ensure adherence to the compliance program and any amendments or
revisions thereto.
 
6

--------------------------------------------------------------------------------



(5)           Within ninety (90) days of receipt of the Assistant Deputy
Comptroller’s initial written determination of no supervisory objection issued
pursuant to paragraph (4) of this Article, the Board shall:



(a) engage the services of an independent consultant, subject to the prior
written no supervisory objection of the Assistant Deputy Comptroller pursuant to
paragraph (2) of this Article, to conduct a review to determine whether the
Bank’s compliance program is effective and to provide a written report to the
Board on the effectiveness of the Bank’s compliance program; and




(b) submit a revised written compliance program, addressing any concerns
identified in the independent consultant’s written report, to the Assistant
Deputy Comptroller for her review and prior written determination of no
supervisory objection pursuant to paragraph (4) of this Article.



ARTICLE IV


CORPORATE GOVERNANCE


(1)           Within sixty (60) days of the date of this Agreement, the Board
shall engage the services of an independent qualified consultant, subject to the
prior written no supervisory objection of the Assistant Deputy Comptroller
pursuant to paragraph (2) of this Article, to provide a written report to the
Board that identifies, evaluates and assesses the deficiencies in the Bank’s
governance and internal controls, including the deficiencies and weaknesses
described in the most recent ROE. The written report shall include, but not be
limited to:
 
7

--------------------------------------------------------------------------------




(a) an evaluation, including an assessment of the strengths and weaknesses, of
the Bank’s management structure, staff levels and expertise, and bank-wide
internal controls, and control and risk management functions, including policies
and procedures;




(b) an evaluation of compensation relative to officers’ and directors’
responsibilities, relevant concerns as described in the most recent ROE, and
relevant findings in any internal or external reviews; and




(c) recommendations for correcting any deficiencies or weaknesses identified,
evaluated and assessed.



(2)           Prior to the engagement of any consultant or entering into any
contract with a consultant pursuant to paragraph (1) of this Article, the Board
shall submit, in writing, the name and qualifications of the proposed consultant
and the proposed terms of employment to the Assistant Deputy Comptroller for a
prior written determination of no supervisory objection. The requirement to
submit information and the provision for a prior written determination of no
supervisory objection in this Article are based on the authority of 12 U.S.C. §
1818(b) and do not require the Comptroller or the Assistant Deputy Comptroller
to complete her review and act on any such information or authority within
ninety (90) days.


(3)           Within one hundred twenty (120) days of the date of this
Agreement, the Board shall review the consultant’s report required by paragraph
(1) of this Article and shall forward to the Assistant Deputy Comptroller for
her review, pursuant to paragraph (4) of this Article, a written action plan
that is designed to ensure the Bank operates with appropriate governance and
internal control structures. The Board’s submission shall include a copy of the
consultant’s written report required by paragraph (1) of this Article. The
Bank’s written action plan shall address all corrective actions related to
governance and internal controls as identified in the most recent ROE and all
deficiencies identified in the consultant’s written report required by paragraph
(1) of this Article. At a minimum, the written action plan, shall ensure and
document the following:
 
8

--------------------------------------------------------------------------------




(a) the Bank has management, including a compliance officer, who are capable of
performing present and anticipated duties, factoring in each individual’s past
actual performance, experience, and qualifications, compared to their position
description, duties and responsibilities, with particular emphasis on their
proposed responsibilities to execute the requirements of this Agreement and
correct the concerns raised in the most recent ROE;




(b) clear lines of responsibility and authority for each member of management,
including but not limited to, the Chairman of the Board, Chief Executive
Officer, Chief Financial Officer, Chief Operating Officer, and Chief Lending
Officer;




(c) a bank-wide management employment and succession program to ensure the Bank
recruits, hires and retains competent and capable management for each area of
the Bank and a process to timely and appropriately address Board vacancies;




(d) sufficient risk management practices, policies, processes, personnel, and
control systems to effectively implement and adhere to all provisions of this
Agreement;

 
9

--------------------------------------------------------------------------------




(e) Bank personnel have sufficient training and authority to execute their
duties and responsibilities, including under this Agreement; and




(f) that the Board receives and reviews sufficient Bank information from
management (including scope, frequency, and content) on the operation of the
Bank and compliance with this Agreement to enable them to provide oversight and
fulfill their fiduciary duties and other responsibilities under law and as
outlined in the OTS Examination Handbook 310 (Corporate Governance and Oversight
by the Board of Directors).



(4)           Prior to adoption by the Board, a copy of the written action plan
required by paragraph (3) of this Article, and any subsequent amendments or
revisions thereto shall be submitted, in writing, to the Assistant Deputy
Comptroller for review and prior written determination of no supervisory
objection. The Board shall review and revise the written action plan at least
annually and more frequently if necessary or if required by the Assistant Deputy
Comptroller in writing, to ensure the Bank operates with appropriate governance
and internal control structures. At the next Board meeting following receipt of
the Assistant Deputy Comptroller’s written determination of no supervisory
objection, the Board shall adopt and the Bank, subject to Board review and
ongoing monitoring, shall implement and thereafter ensure adherence to the
action plan and any amendments or revisions thereto.


(5)           The Board shall perform and prepare an annual written performance
appraisal for each Bank officer that evaluates his or her performance according
to the position’s description and responsibilities. Each annual written
performance appraisal also must address the following as it applies to each
officer:



(a) compliance with objectives established by the Board;

 
10

--------------------------------------------------------------------------------




(b) compliance with Board approved policies and procedures;




(c) compliance with Board approved compliance program;




(d) compliance with Board approved strategic and capital plans;




(e) compliance with action plans to remedy issues raised in Reports of
Examination or audit reports; and




(f) compliance with laws, regulations, and regulatory guidance.



(6)           The Board shall ensure that the Bank promptly addresses any
deficiencies identified pursuant to paragraph (5) of this Article.


ARTICLE V


INTERNAL AUDIT


(1)           Within sixty (60) days of the date of this Agreement, the Board
shall adopt, and the Bank, subject to Board review and monitoring, shall
implement and thereafter adhere to an independent, internal audit program to
correct the internal audit deficiencies described in the most recent ROE. The
independent, internal audit program shall comply with OCC Bulletin 2003-12,
Interagency Policy Statement on Internal Audit and Internal Audit Outsourcing,
(March 17, 2003) and shall include an annual written audit plan using a risk
based approach sufficient to achieve the objectives outlined in this Article,
including requirements for written reports to the Board Audit Committee at least
quarterly. The program shall, at a minimum, include standards for the depth and
scope of audits, sampling and transaction testing, investigation of root causes,
follow-up on exceptions, elevation of findings to the Board Audit Committee,
validation of corrective actions, and an assessment of internal audit
effectiveness, staff levels, and staff performance. The independent, internal
audit program shall be sufficient, at a minimum, to:
 
11

--------------------------------------------------------------------------------




(a) detect and identify the root causes of irregularities and weak practices in
and other exceptions to the Bank's operations;




(b) determine the Bank's level of compliance with all applicable laws, rules,
regulations and regulatory guidance, including consumer protection laws,
regulations, and regulatory guidance;




(c) assess and report on the effectiveness of policies, procedures, controls,
risk management practices, and management information systems;




(d) evaluate the Bank's adherence to established policies and procedures;




(e) adequately and timely evaluate the efficiency and effectiveness of the
Bank’s corporate governance, internal controls, and risk management functions;




(f) ensure timely and appropriate follow-up on identified deficiencies, weak
practices and other exceptions to ensure timely implementation, verification and
documentation of corrective action; and




(g) review and evaluate the Bank’s actions taken to comply with this Agreement.



(2)           As part of this audit program, the Board shall evaluate the audit
reports of any party providing services to the Bank, and shall assess the impact
on the Bank of any audit deficiencies cited in such reports.


(3)           The Board shall ensure the audit function is supported by an
adequately staffed department or outside firm, including with respect to
qualifications, experience level and number of individuals employed.
 
12

--------------------------------------------------------------------------------



(4)           The Board shall ensure that the audit program is independent. The
persons responsible for implementing the internal audit program described in
this Article shall be independent, qualified and report directly to the Board
Audit Committee, which shall have the sole power to direct their activities. All
reports prepared by the audit staff shall be filed in writing directly with the
Board Audit Committee and not through any intervening party.


(5)           All audit reports shall be in writing. The Board shall ensure
immediate actions are undertaken to correct deficiencies cited in audit reports
and shall maintain a written record describing the deficiency, the projected
corrective action, and the status of the corrective action. The Board shall
ensure that internal audit management provides detailed written explanation in
those circumstances, if any, where the deficiencies cannot be remedied, and that
the audit staff maintain a written record describing those actions. The Board
shall provide for a timely, independent, written follow-up for any uncorrected
deficiencies.


(6)           The audit staff shall have access to any records necessary for the
proper conduct of its activities. OCC examiners shall have access to all reports
and work papers of the audit staff and any other parties working on its behalf.


(7)           Upon adoption, a copy of the internal audit program shall be
promptly submitted to the Assistant Deputy Comptroller.


ARTICLE VI


STRATEGIC PLAN


(1)           Within ninety (90) days of the date of this Agreement, the Board
shall prepare and forward to the Assistant Deputy Comptroller for her review,
pursuant to paragraph three (3) of this Article, a written Strategic Plan for
the Bank that is acceptable to the Assistant Deputy Comptroller, covering at
least a three (3) -year period. The Bank’s written Strategic Plan shall address
all corrective actions related to strategic planning as identified in the most
recent ROE and shall include a projection of major balance sheet and income
statement components. The Strategic Plan shall establish objectives for the
Bank's overall risk profile, earnings performance, growth, balance sheet mix,
off-balance sheet activities, liability structure, capital and liquidity
adequacy, together with strategies to achieve those objectives and shall, at a
minimum, include:
 
13

--------------------------------------------------------------------------------




(a) a mission statement that forms the framework for the establishment of
strategic goals and objectives;




(b) the strategic goals and objectives to be accomplished over the short and
long term, including key financial indicators and risk tolerances;




(c) specific business strategies and appropriate execution plans to achieve
strategic goals and objectives;




(d) an assessment of relevant risks to the Bank, including compliance,
operational, information technology, and personnel risks, as well as the Bank's
strengths, weaknesses, opportunities, and threats that impact strategic goals
and objectives;




(e) an identification and prioritization of initiatives and opportunities,
including timeframes that take into account the requirements of this Agreement;




(f) an assessment of the Bank’s processes, personnel and control systems, as
well as the processes in place to ensure the Bank has sufficient and adequate
processes, personnel and control systems, to effectively implement and adhere to
the Strategic Plan and this Agreement;

 
14

--------------------------------------------------------------------------------




(g) a description of the systems and metrics designed to monitor the Bank’s
progress in meeting and thereafter adhering to the Strategic Plan’s goals and
objectives, including periodic review by the Board; and




(h) assigned responsibilities and accountability for the strategic planning
process, including development, implementation, and adherence within the
timeframes consistent with the requirements of this Article.



(2)           If the Bank’s Strategic Plan under paragraph one (1) of this
Article includes a proposed material corporate transaction, the Strategic Plan
shall, at a minimum, address the steps that shall be taken and the associated
timeline to effect the implementation of that alternative.


(3)           Prior to adoption by the Board, a copy of the Strategic Plan and
any subsequent amendments or revisions thereto shall be submitted to the
Assistant Deputy Comptroller for review and prior written determination of no
supervisory objection. The Board shall review and revise the Strategic plan at
least annually, no later than November 1 each year, and more frequently if
necessary or if required by the Assistant Deputy Comptroller in writing, to
cover at least the next three (3) – year period. At the next Board meeting
following receipt of the Assistant Deputy Comptroller’s written determination of
no supervisory objection, the Board shall adopt and the Bank, subject to Board
review and ongoing monitoring, shall implement and thereafter ensure adherence
to the Strategic Plan and any amendments or revisions thereto.


(4)           The Bank may not initiate any action that deviates significantly
from the Strategic Plan (that has received a written determination of no
supervisory objection from the Assistant Deputy Comptroller and that has been
adopted by the Board), without a written determination of no supervisory
objection from the Assistant Deputy Comptroller. The Board must give the
Assistant Deputy Comptroller at least thirty (30) days advance, written notice
of its intent to deviate significantly from the Strategic Plan along with an
assessment of the impact of such changes on the Bank’s condition, including
profitability analysis and an evaluation of the adequacy of the Bank’s
organizational structure, staffing, management information systems, internal
controls, and written policies and procedures to identify, measure, monitor, and
control the risks associated with the proposed significant deviation from the
Strategic Plan. For purposes of this Article, changes that may constitute a
significant deviation from the Strategic Plan include, but are not limited to, a
change in the Bank’s marketing strategies, products and services, marketing
partners, underwriting practices and standards, credit administration, account
management, collection strategies or operations, fee structure or pricing,
accounting processes and practices, or funding strategy, any of which, alone or
in aggregate, may have a material impact on the Bank’s operations or financial
performance, or any other changes in personnel, operations, or external factors
that may have a material impact on the Bank’s operations or financial
performance.
 
15

--------------------------------------------------------------------------------



(5)           Until the Strategic Plan required under this Article has been
submitted by the Bank for the Assistant Deputy Comptroller’s review, has
received a written determination of no supervisory objection from the Assistant
Deputy Comptroller, and is being implemented by the Bank, the Bank shall not
significantly deviate from the products, services, asset composition and size,
funding sources, structure, operations, policies, procedures, and markets of the
Bank that existed before this Agreement without first obtaining the Assistant
Deputy Comptroller’s prior written determination of no supervisory objection to
such significant deviation. Any request to the Assistant Deputy Comptroller for
prior written determination of no supervisory objection to a significant
deviation must be submitted in writing to the Assistant Deputy Comptroller at
least thirty (30) days in advance of the significant deviation, along with an
assessment of the impact of such change on the Bank’s condition, including a
profitability analysis and an evaluation of the adequacy of the Bank’s
organizational structure, management, staffing, management information systems,
internal controls, and written policies and procedures to identify, measure,
monitor, and control the risks associated with the proposed change.
 
16

--------------------------------------------------------------------------------



ARTICLE VII


CAPITAL PLAN


(1)           Within ninety (90) days of the date of this Agreement, the Board
shall forward to the Assistant Deputy Comptroller for her review, pursuant to
paragraph four (4) of this Article, a written Capital Plan for the Bank,
consistent with the Strategic Plan pursuant to Article VI of this Agreement,
covering at least a three (3)-year period. Except as provided in paragraph two
(2) of this Article, the written Capital Plan shall address all corrective
actions related to the Bank’s capital plan as identified in the most recent ROE
and provide for an effective capital planning process consistent with OCC
Bulletin 2012-16, Guidance for Evaluating Capital Planning and Adequacy, (June
7, 2012). The Bank’s Capital Plan shall, at a minimum identify, measure,
quantify, and evaluate all material risks, with particular attention to
compliance, operational, information technology, and reputation risks as well as
management and staff experience and expertise.


(2)           If the Bank’s written Capital Plan outlines a material corporate
transaction, the written Capital Plan shall only address the steps that will be
taken and the associated timeline to ensure that within ninety (90) days after
the receipt of the Assistant Deputy Comptroller’s written determination of no
supervisory objection to the written Capital Plan, a definitive agreement for
the material corporate transaction is executed.
 
17

--------------------------------------------------------------------------------



(3)           Except for the dividend or capital distribution that complies with
the requirements of 12 U.S.C. § 1467a(f) and 12 C.F.R. Part 163, subpart E, as
of the date of this Agreement, but that the Bank has not declared and paid as of
the date of this Agreement, the Bank may declare or pay a dividend or make a
capital distribution only:



(a) when the Bank is in compliance with its approved written Capital Plan and
would remain in compliance with its approved written Capital Plan immediately
following the declaration or payment of any dividend or the capital
distribution; and




(b) following the written approval of the Assistant Deputy Comptroller pursuant
to 12 C.F.R. Part 163, subpart E.



(4)           Prior to adoption by the Board, a copy of the Bank's written
Capital Plan shall be submitted to the Assistant Deputy Comptroller for prior
written determination of no supervisory objection. The Board shall review and
update the Bank's written Capital Plan at least annually, no later than November
1 each year, and more frequently if required by the Assistant Deputy Comptroller
in writing, to cover at least the next three (3)-year period. Revisions to the
Bank’s written Capital Plan shall be submitted to the Assistant Deputy
Comptroller for a prior written determination of no supervisory objection. At
the next Board meeting following receipt of the Assistant Deputy Comptroller’s
written determination of no supervisory objection, the Board shall adopt and the
Bank (subject to Board review and ongoing monitoring) shall implement and
thereafter adhere to the written Capital Plan and any amendments or revisions
thereto.
 
18

--------------------------------------------------------------------------------



ARTICLE VIII


INDEPENDENT LOAN REVIEW


(1)           Within sixty (60) days of the date of this Agreement, the Board
shall establish and adopt, and the Bank (subject to Board review and on-going
monitoring) shall implement and thereafter ensure adherence to a written loan
review program that requires an effective, independent and on-going loan review
system consistent with OCC Bulletin 2006-47, including the Interagency Policy
Statement on the Allowance for Loan and Lease Losses attached thereto, to
review, at least quarterly, the Bank's loan and lease portfolios. The program
shall address all corrective actions related to independent loan review as
identified in the most recent ROE. In addition, the program shall provide for a
written report to be filed with the Board after each review and shall use a loan
and lease grading system consistent with the guidelines set forth in 12 C.F.R. §
160.160 (Asset Classification), OCC Bulletin 2006-47, Interagency Policy
Statement on the Allowance for Loan and Lease Losses, (December 13, 2006), OCC
Bulletin 2000-20, Uniform Retail Credit Classification and Account Management
Policy, (June 20, 2000) and the “Rating Credit Risk” booklet of the
Comptroller’s Handbook.


(2)           The written reports required by paragraph (1) of this Article
shall include, but not be limited to, conclusions regarding:



(a) the overall quality of the loan and lease portfolios, including but not
limited to information sufficient to determine the level of risk within the
portfolio arising from portfolio composition, underwriting trends, industry or
economic conditions, geographic location, loan types, the volume and nature of
exceptions, and concentrations;




(b) the identification and status of credit related violations of law, rule,
regulation, or regulatory guidance, as well as an affirmative declaration that
specific laws, rules, regulations and regulatory guidance were tested;

 
19

--------------------------------------------------------------------------------




(c) the identification and status of loans and leases not in conformance with
the Bank's lending and leasing policies, and exceptions to the Bank’s lending
and leasing policies, as well as an affirmative declaration that policy
compliance was tested;




(d) the identification of any deficient credit risk management practices and an
analysis of their root cause; and




(e) the status of corrective actions for any previously identified exceptions,
violations of law, rule, regulation, or regulatory guidance, credit risk
management deficiencies, or any loan officer identified as having inaccurate
risk ratings.



(3)           The written loan review program required by paragraph (1) of this
Article shall be forwarded to the Assistant Deputy Comptroller upon adoption.


(4)           The Board shall evaluate the internal loan and lease review
report(s) and shall ensure that immediate, adequate, and continuing remedial
action, if appropriate, is taken upon all findings noted in the report(s).


(5)           A copy of the reports submitted to the Board, as well as
documentation of the action taken by the Bank to collect or strengthen assets
identified as problem credits, shall be preserved in the Bank.


ARTICLE IX


VIOLATIONS OF LAW


(1)           The Board shall require and the Bank shall immediately take all
necessary steps to correct each violation of law, rule or regulation cited in
the most recent ROE and in any subsequent ROE, or brought to the Board’s or
Bank’s attention in writing by management, regulators, auditors, loan review, or
other compliance efforts. Within sixty (60) days after the violation is cited or
brought to the Board’s or Bank’s attention, the Bank shall provide to the Board
a written list of any violations that have not been corrected. This written list
shall include a written explanation of the actions taken to correct the
violation, the reasons why the violation has not yet been corrected, and an
action plan to correct the violation by a specified date.
 
20

--------------------------------------------------------------------------------



(2)           The written progress reports required by Article II of this
Agreement shall include the date and manner in which each correction has been
effected during the reporting period. The written progress reports required by
Article II of this Agreement shall also include a written explanation of the
actions taken during the reporting period to correct any violation that remains
uncorrected at the end of the reporting period, the reasons why the violation
has not yet been corrected, and an action plan to correct the violation by a
specified date.


(3)           Within thirty (30) days of the date of this Agreement and within
thirty (30) days after the violation is cited or brought to the attention of the
Board (including any committee thereof) or the Bank in a manner described in
paragraph one (1) of this Article, the Board shall adopt and the Bank (subject
to Board review and ongoing monitoring) shall implement and thereafter ensure
adherence to:



(a) specific procedures to prevent violations as cited in the most recent ROE
and to prevent future violations as cited in subsequent ROEs or as subsequently
brought to the attention of the Board (including any committee thereof) or the
Bank in a manner described in paragraph one (1) of this Article; and

 
21

--------------------------------------------------------------------------------




(b) general procedures addressing compliance management that incorporate
internal control systems and education of employees regarding laws, rules, and
regulations applicable to their areas of responsibility.



(4)           Upon adoption, a copy of these procedures shall be promptly
forwarded to the Assistant Deputy Comptroller.


ARTICLE X


OTHER PROVISIONS


(1)           Although the Board has agreed that the Bank or the Board shall
submit certain programs, plans and reports to the Assistant Deputy Comptroller
for the review or prior written determination of no supervisory objection, the
Board has the ultimate responsibility for the proper and sound management of the
Bank and the completeness and accuracy of the Bank’s books and records.


(2)           In each instance in this Agreement in which the Board or a Board
committee is required to take action, ensure adherence to and undertake to
perform certain obligations of the Board or the Bank, including the obligation
to implement plans, policies or other actions, it is intended to mean that the
Board or Board committee shall:



(a) ensure that the Bank has sufficient processes, management, personnel, and
control systems to ensure implementation of and adherence to the programs
developed pursuant to this Agreement, that Bank management and personnel have
sufficient training and authority to execute their duties and responsibilities,
including under this Agreement;

 
22

--------------------------------------------------------------------------------




(b) authorize, direct, and adopt such actions on behalf of the Bank as may be
necessary for the Bank to perform its obligations and undertakings under the
terms of this Agreement;




(c) require the timely reporting by Bank management of such actions directed by
the Board to be taken under the terms of this Agreement;




(d) follow-up on any non-compliance with such actions in a timely and
appropriate manner; and




(e) require corrective action be taken in a timely manner on any non-compliance
with such actions.



(3)           Each citation or referenced guidance included in this Agreement
includes any subsequent guidance that replaces, supersedes, amends, or revises
the cited law, regulation, or guidance.


(4)           The provisions of this Agreement shall be effective upon execution
by the parties hereto and its provisions shall continue in full force and effect
unless or until such provisions are amended in writing by mutual consent of the
parties to this Agreement or excepted, waived, or terminated in writing by the
Comptroller.


(5)           Except as otherwise expressly provided herein, any time
limitations imposed by this Agreement shall begin to run from the effective date
of this Agreement.


(6)           If the Bank requires an extension of any timeframe within this
Agreement, the Board shall submit a written request to the Assistant Deputy
Comptroller asking for relief. Any written request submitted pursuant to this
Article shall include a statement setting forth in detail the special facts and
circumstances that prevent the Bank from complying with a provision within a
timeframe specified in this Agreement and that require an extension of that
timeframe. All such written requests shall be accompanied by relevant supporting
documentation, and any other facts upon which the Bank relies. The Assistant
Deputy Comptroller’s written decision concerning a request for an extension of
any timeframe within this Agreement is final and not subject to further review.
 
23

--------------------------------------------------------------------------------



(7)           This Agreement is intended to be, and shall be construed to be, a
supervisory “written agreement entered into with the agency” as contemplated by
12 U.S.C. § 1818(b)(1), and expressly does not form, and may not be construed to
form, a contract binding on the Comptroller or the United States.
Notwithstanding the absence of mutuality of obligation, or of consideration, or
of a contract, the Comptroller may enforce any of the commitments or obligations
herein undertaken by the Bank under his supervisory powers, including 12 U.S.C.
§ 1818(b)(1), and not as a matter of contract law. The Bank expressly
acknowledges that neither the Bank nor the Comptroller has any intention to
enter into a contract. The Bank also expressly acknowledges that no officer or
employee of the Office of the Comptroller of the Currency has statutory or other
authority to bind the United States, the U.S. Treasury Department, the
Comptroller, or any other federal bank regulatory agency or entity, or any
officer or employee of any of those entities to a contract affecting the
Comptroller’s exercise of his supervisory responsibilities. The terms of this
Agreement, including this paragraph, are not subject to amendment or
modification by any extraneous expression, prior agreements or prior
arrangements between the parties, whether oral or written.


(8)           It is expressly and clearly understood that if, at any time, the
Comptroller deems it appropriate in fulfilling the responsibilities placed upon
him by the several laws of the United States of America to undertake any action
affecting the Bank, nothing in this Agreement shall in any way inhibit, estop,
bar or otherwise prevent the Comptroller from so doing.
 
24

--------------------------------------------------------------------------------



(9)           All reports or plans that the Bank or Board has agreed to submit
to the Assistant Deputy Comptroller pursuant to this Agreement shall be
forwarded, by overnight mail or via email, to the following:


Assistant Deputy Comptroller
Comptroller of the Currency
1600 Plaza Five
185 Hudson Street
Jersey City, NJ 07311


IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller as his
representative, has hereunto set her hand on behalf of the Comptroller.


/s/ Grace Vallacchi
 
July 21, 2015
Grace Vallacchi
 
Date
Assistant Deputy Comptroller
   



IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.


/s/ Dennis A. DeGennaro
 
July 21, 2015
Dennis A. DeGennaro
 
Date

 
25

--------------------------------------------------------------------------------

 
/s/ Thomas O. Maggs
 
July 21, 2015
Thomas O. Maggs
 
Date
     
/s/ Anthony J. Marinello
 
July 21, 2015
Anthony J. Marinello
 
Date
     
/s/ Robert A. McCormick
 
July 21, 2015
Robert A. McCormick
 
Date
     
/s/ Robert J. McCormick
 
July 21, 2015
Robert J. McCormick
 
Date
     
/s/ William D. Powers
 
July 21, 2015
William D. Powers
 
Date
     
/s/ William J. Purdy
 
July 21, 2015
William J. Purdy
 
Date



26

--------------------------------------------------------------------------------